Exhibit 10.1

April 17, 2009

Mr. Richard E. Lundin

Da-Lite Screen Company, Inc.

3100 N. Detroit St.

Warsaw, IN 46581-0137

Dear Mr. Lundin:

Based on our review of the most recent financial information presented to us, we
at Lake City Bank are pleased to inform you of our commitment to provide you
with the following unsecured borrowing arrangement:

 

BORROWER:

   Da-Lite Screen Company, Inc.

AMOUNT:

   19,500,000.00 (a $4,500,000 increase)

RATE:

  

The interest rate to apply to this commitment is the National Prime Rate as
announced from time to time and adjusted on a same day change basis, subject to
an interest rate floor of 4%. (The National Prime Rate today is six (3.25%)
percent, therefore, the interest rate floor is in effect.

 

Accrued interest shall be due and payable on the first day of each month
throughout the term of this loan.

 

Interest shall accrue on the basis of a three hundred sixty (360) day year and
be paid for the actual number of days outstanding. Borrower may pre-pay the
outstanding principal of this note, in whole or in part, at any time without
premium or penalty of any kind.

TERMS:

   A two-year revolving line of credit to Mature May 2011. Interest payable
monthly by automatic draft.

COLLATERAL:

   Unsecured

GUARANTEES:

   None

PURPOSE

   Fund working capital needs and other proper corporate purposes.

FEES:

   Loan commitment fee of $25,000 will be due upon acceptance of this commitment
letter.

OTHER:

  

1)      

  This commitment shall be subject to and cross-defaulted with all the terms,
conditions, and covenants as set forth in the offering memorandum for the
$160,000,000 Da-Lite Screen Company, Inc. senior note financing.   

2.)    

  Annual CPA audited financial statements on Da-Lite Screen Company, Inc., are
to be submitted to the Bank within 120 days after the close of each fiscal year
end.   

3.)    

  Any other financial information concerning Da-Lite Screen Company, Inc. as may
be reasonably requested from time to time will be submitted to Lake City Bank.
Additionally, the Bank agrees to treat all such information as confidential.

 

Exhibit VII:8



--------------------------------------------------------------------------------

Page 2.

 

Accounting terms shall be construed in accordance with GAAP (Generally Accepted
Accounting Principles.) In addition, by executing this letter, and closing the
loan, you signify there has been, to the date hereof, no material or adverse
change in the financial information that you have most recently provided to Lake
City Bank.

Notwithstanding the foregoing, a condition precedent to any obligation of the
Bank to close or fund the loan pursuant to this commitment shall be that
Borrower shall have demonstrated to the Bank’s satisfaction in Bank’s sole
judgment, that the loan does not present environmental risks or liabilities that
are unacceptable to the Bank.

Mr. Lundin, it is our privilege to offer you this commitment and we hope to
maintain a long and mutually beneficial relationship with you. If you have any
questions, please feel free to call me at (574) 267-9135.

Should you find that the above terms and conditions meet with your approval,
please sign the enclosed copy of this letter and return it in the envelope
provided. This commitment is valid when accepted prior to April 30, 2009, with
an expiration date for its closing of May 15, 2009.

 

Sincerely, By:  

/s/ Evert Nifong

Name:   Everett Nifong Title:   Vice President Commercial Banking By:  

/s/ Jerry Young

Name:   Jerry Young Title:   Vice President of Finance Da-Lite Screen Company

Agreed and accepted this 20th day of April, 2009.

 

Exhibit VII:8